Case 19-22007   Doc 56   Filed 05/05/20 Entered 05/07/20 09:53:10   Desc Main
                           Document     Page 1 of 4
Case 19-22007   Doc 56   Filed 05/05/20 Entered 05/07/20 09:53:10   Desc Main
                           Document     Page 2 of 4
Case 19-22007   Doc 56   Filed 05/05/20 Entered 05/07/20 09:53:10   Desc Main
                           Document     Page 3 of 4
Case 19-22007   Doc 56   Filed 05/05/20 Entered 05/07/20 09:53:10   Desc Main
                           Document     Page 4 of 4
